UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21943 Cadogan Opportunistic Alternatives Fund, LLC (Exact name of registrant as specified in charter) 149 Fifth Avenue, 15th Floor, New York, NY10010 (Address of principal executive offices) (Zip code) John Trammell 149 Fifth Avenue, 15th Floor, New York, NY10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-585-1600 Date of fiscal year end: March 31 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Name of Fund: Cadogan Opportunistic Alternative Fund, LLC Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Mast Credit Opportunities Fund I LP 12/22/09 N/A N/A Vote MRV Proposal Proposed by Issuer or Security Holder Against (not participate) N/A Participate in $20m senior secured term loan to Powermat USA (creation of SPV) in separate capital account with no withdrawal Issuer Company Name Meeting Date CUSIP Ticker Asian Era Fund 1/13/09 N/A N/A Vote MRV Proposal Proposed by Issuer or Security Holder For N/A Removal of 10% redemption gate Issuer Company Name Meeting Date CUSIP Ticker Harvey SMidCap Fund, LP 1/20/10 N/A N/A Vote MRV Proposal Proposed by Issuer or Security Holder Abstain (no action required due to full redemption in place ) N/A Exchange partnership interests from 3c1 to 3c7 fund, Harvey QP Issuer Company Name Meeting Date CUSIP Ticker Absolute Partners Fund LLC N/A N/A Vote MRV Proposal Proposed by Issuer or Security Holder Against N/A Maintain our proportionate interest in the Alibaba Shares by subscribing for SPV Shares Issuer For N/A Not maintaining our proportionate interest in the Alibaba Shares by not subscribing for SPV Shares Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Cadogan Opportunistic Alternatives Fund, LLC By (Signature and Title) /s/ John Trammell John Trammell President Date August 23, 2010
